Name: 88/317/EEC: Commission Decision of 11 December 1987 approving an integrated Mediterranean programme for Central and Eastern Greece (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  regions and regional policy
 Date Published: 1988-06-10

 Avis juridique important|31988D031788/317/EEC: Commission Decision of 11 December 1987 approving an integrated Mediterranean programme for Central and Eastern Greece (Only the Greek text is authentic) Official Journal L 143 , 10/06/1988 P. 0028 - 0036*****COMMISSION DECISION of 11 December 1987 approving an integrated Mediterranean programme for Central and Eastern Greece (Only the Greek text is authentic) (88/317/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2088/85 of 23 July 1985 concerning the integrated Mediterranean programmes (1), and in particular Article 7 thereof, Whereas Greece has presented to the Commission an integrated Mediterranean programme (IMP) for Central and Eastern Greece; Whereas, in accordance with Article 7 of Regulation (EEC) No 2088/85, the Central and Eastern Greece IMP has been submitted in amended form to the Advisory Committee for Integrated Mediterranean Programmes, which has given a favourable opinion; Whereas the Central and Eastern Greece IMP, including its financial plan, may therefore be approved by the Commission; Whereas the Central and Eastern Greece IMP relates to the period from 1 January 1986 to 31 December 1992; Whereas the Central and Eastern Greece IMP contains measures which constitute a specific programme of action eligible for assistance from the European Agricultural Guidance and Guarantee Fund (EAGGF), Guidance Section, by virtue of the second paragraph of Article 12 (1) of Regulation (EEC) No 2088/85; Whereas, in order to ensure its effectiveness, the Central and Eastern Greece IMP will be carried out in successive phases and will be subject to later decisions when the conditions for the granting of Community contributions have been met; Whereas the expenditure on the measures constituting the Central and Eastern Greece IMP is estimated at 550 126 270 ECU for the period from 1 January 1986 to 31 December 1992; Whereas the Community contribution from the special budget heading referred to in Article 11 (2) of Regulation (EEC) No 2088/85 is estimated at 86 508 320 ECU for that period, HAS ADOPTED THIS DECISION: Article 1 The Central and Eastern Greece IMP, in the version submitted to the Commission on 23 July 1986, as subsequently modified after examination by the Commission and following consultation of the Advisory Committee for Integrated Mediterranean Programmes, is hereby approved. The estimates of total expenditure and the estimated contributions from each Community budgetary source are shown in the financial plan of the Central and Eastern Greece IMP. In so far as the measures are carried out in accordance with the Central and Eastern Greece IMP, within the limits of the overall expenditure estimates and in compliance with the rules and procedures relating to each source of Community financing, the Commission shall pay the Community contributions specified in the Central and Eastern Greece IMP. Article 2 The contribution from the special budget heading referred to in Article 11 (2) of Regulation (EEC) No 2088/85 shall not exceed 86 508 320 ECU in respect of the expenditure to be incurred in the period from 1 January 1986 to 31 December 1992 on measures to be financed in the context of the Central and Eastern Greece IMP, estimated at 550 126 270 ECU. Article 3 Pursuant to Article 15 (2) of Regulation (EEC) No 2088/85, a first instalment from the special budget heading referred to in Article 11 (2) of that Regulation amounting to 1 304 350 ECU is hereby committed in accordance with the financial plan of the Central and Eastern Greece IMP. Article 4 This Decision is addressed to the Hellenic Republic. Done at Brussels, 11 December 1987. For the Commission Grigoris VARFIS Member of the Commission (1) OJ No L 197, 27. 7. 1985, p. 1. PROGRAMME CONTRACT THE COMMISSION OF THE EUROPEAN COMMUNITIES hereinafter referred to as 'the Commission', and THE HELLENIC REPUBLIC hereinafter referred to jointly as 'the Parties', HAVE AGREED AS FOLLOWS: TITLE I Joint implementation of the Integrated Mediterranean Programme for Central and Eastern Greece (hereinafter referred to as the 'Central and Eastern Greece IMP') Article 1 This contract shall constitute a programme contract within the meaning of Article 9 of Regulation (EEC) No 2088/85. It shall enter into force on 11 December 1987 and shall expire when the Commission closes accounts in respect of the Community budgetary contributions for the Central and Eastern Greece IMP. Within the framework of this contract, the Parties agree to undertake joint action to ensure effective implementation of the entire Central and Eastern Greece IMP in accordance with the conditions laid down in the programme as adopted by the Commission Decision of 11 December 1987. The purpose of such joint action shall be to ensure the effectiveness of the initiatives taken to implement the IMP as an integrated approach to development by: - defining responsibilities so as to ensure appropriate management of all public funds from budgetary resources referred to in the financial plan of the IMP, with due regard to Community policies, - establishing machinery for coordinating and mobilizing all the administrations concerned, together with the bodies representing the beneficiaries and economic agents in Central and Eastern Greece, - establishing arrangements for reliable, relevant and rapid information provision on the implementation of the IMP and its economic and social impact. TITLE II Management and coordination responsibilities Article 2 1. The Hellenic Republic shall designate the Minister for the National Economy as being responsible for the effective implementation of the Central and Eastern Greece IMP. The Minister shall be assisted by a Monitoring Committee meeting in Larissa. The tasks and responsibilities of the Committee shall be those laid down in Chapter 5 of the Central and Eastern Greece IMP and any other task assigned to it by the parties. The Monitoring Committee shall comprise, among others, the permanent members listed in Annex I. The total number of permanent members shall remain as indicated. The Greek authorities shall, in good time, take the measures necessary to ensure that sufficient resources are placed at the disposal of the Monitoring Committee to enable it to operate properly. They shall inform the Commission before 1 May 1988 of the nature of the measures envisaged and the timetable for their implementation. The Minister for the National Economy shall decide on the coordination machinery required at national levy, in particular as regards recourse to the Interministerial Committee for the IMPs chaired by his representative. The Commission, where appropriate in consultation with the European Investment Bank, shall decide on the coordination machinery at Community level. 2. The parties undertake, within their respective fields of competence, to issue any appropriate instructions to the persons to whom tasks are assigned under this programme contract, with a view to securing the consultation and coordination necessary for the smooth implementation of the Central and Eastern Greece IMP. Article 3 The prefects shall be responsible, each for their own prefecture and for that part of the Central and Eastern Greece IMP financed out of the prefectural budget, for the smooth implementation of the IMP. Similarly, for that part of the Central and Eastern Greece IMP not financed out of the prefectural budget, it shall be for the prefects to ensure that the necessary steps are taken to ensure the effective implementation of the IMP. Article 4 The regional secretaries-general for Central and Eastern Greece shall be responsible for coordination under the authority of the chairman of the Monitoring Committee. They shall, with the agreement of the Committee, establish the procedures and facilities necessary to speed up the exchange of information between central and local authorities and facilitate geographical coordination of the measures making up the IMP. Article 5 In agreement with the other regional secretaries-general for Central and Eastern Greece, and after consulting the Monitoring Committee, the chairman of the Monitoring Committee shall decide on the use to which the appropriations available under Subprogramme No 5, 'Implementation of the Central and Eastern Greece IMP', are to be put. Those appropriations shall, in any event, cover only expenditure directly related to implementation of the Central and Eastern Greece IMP. Article 6 The Greek authorities shall appoint within the public administration in Central and Eastern Greece an official responsible for monitoring each of the five subprogrammes making up the IMP. Each monitoring official shall see to it that full and standardized information is supplied to the Monitoring Committee on each of the measures making up the subprogramme for which he is responsible, in the manner provided for in Articles 12 and 13. The regional secretaries-general for Central and Eastern Greece shall collate and redistribute this information. Monitoring officials shall at all times bring to the attention of the chairman of the Monitoring Committee, the regional secretaries-general and the other Greek authorities concerned the various administrative, technical or budgetary initiatives necessary to ensure effective implementation as approved of the subprogrammes for which they are responsible. Under the authority of the chairman of the Monitoring Committee, the monitoring official shall also chair the meetings of technical working parties set up to prepare the ground for discussions within the Monitoring Committee. Article 7 Before 1 February 1988, the Minister for the National Economy shall appoint the permanent members and the secretary of the Monitoring Committee, who shall come from the regional department in Central and Eastern Greece of the Ministry of the National Economy. The Commission shall be informed thereof. The Commission shall appoint its representatives on the Monitoring Committee before 1 February 1988. The Greek authorities shall be informed thereof. Under the authority of the chairman of the Monitoring Committee, the secretary shall take all the necessary steps to ensure the proper functioning of the Monitoring Committee, including the handling of information. In the performance of that task, he shall be assisted by a staff and by the requisite material resources, which he shall place at the disposal of the Monitoring Committee. Article 8 The Parties shall agree on the appointment of an independent assessment body before 30 June 1988. This body shall possess the professional experience and knowledge necessary to perform its task. It shall be engaged on the basis of a limited-duration contract, on terms agreed between the Parties. The assessment body shall be remunerated out of the appropriations available under the 'monitoring and assessment' heading of the implementation subprogramme. Its representative shall have the right to speak at meetings of the Monitoring Committee. Finally, the independent assessment body shall have the right to send a representative to inspect operations in progress. TITLE III Management of budgetary resources Article 9 With a view to providing for the implementation of the measures already selected for financing under the IMP, the estimated timetable for commitments and payments from the various sources of Community budget financing is indicated in Annex II. These commitment and payment estimates are in ECU. Community contributions under the IMP shall be committed and paid in ECU. As regards the EAGGF, Guidance Section, this provision shall only apply as from 1988. Where commitments and payments are preceded by an additional inquiry on the basis of the dossier submitted in national currency, the conversion rate applied following verification of the eligible expenditure in national currency shall be that applicable for the month during which the inquiry is completed. As regards advances and the calculation of the amounts remaining due after the payment of advances, the exchange rate applied in converting drachma into ECU shall be the rate applicable for the month in which the Commission received the application for an advance or payment claim. Starting in 1988 and not later than 31 March of each year, the secretariat of the Monitoring Committee shall draw up financial estimates for the current year identifying separately the appropriations managed by the national authorities, the regions and, where applicable, other local authorities. These forecasts shall be prepared on the basis of the individual budgets drawn up by the various competent authorities, permitting direct comparisons with the annual financial forecasts for each subprogramme within the IMP, measure by measure. They shall also indicate the amount of Community aid planned for implementing these measures. Article 10 Not later than 15 October 1988, the Greek authorities shall, on the basis of proposals from the Monitoring Committee, present to the Commission a draft detailed financial plan for the years 1989 to 1992 inclusive also covering utilization of the hitherto unallocated portion of the Community contribution to the Greek IMPs. Should this prove necessary, consideration may be given to making use of this unallocated portion before the end of the period 1986 to 1988. The Greek authorities shall also propose any amendments or clarifications to be made to the technical and financial notes annexed to the programme. The parties shall, in July 1988, check on the establishment and functioning of the coordination, mobilization and monitoring machinery referred to in this contract and shall consider the implications for the continued implementation of the IMP. The Commission shall then, after consulting the Greek authorities, determine, together with any amendments, the list and schedule of measures to be adopted under the IMP for the period after 1988, revising the technical and financial notes annexed to the IMP accordingly and communicating the IMP as amended to the Greek authorities, it being understood that any changes and amendments shall, if necessary, be incorporated in an agreement supplementary to this programme contract. Article 11 Irregularities or substantial changes that have not been submitted to the Commission for its approval and that are liable to jeopardize compliance with the integrated nature of the Central and Eastern Greece IMP, especially where they concern the establishment or functioning of the coordination, mobilization and monitoring machinery for the Central and Eastern Greece IMP set up under this contract, may result in application of Article 17 (4) of Regulation (EEC) No 2088/85. If the Commission was considering applying Article 17 (3) or (4) of Regulation (EEC) No 2088/85, the Hellenic Republic would be given an opportunity to submit its observations within the time limits set by the Commission. TITLE IV Arrangements for appraising, evaluating and, more generally, monitoring operations Article 12 The parties hereby agree to establish jointly, before 30 June 1988, a monitoring system aimed at securing: - the drawing-up before the beginning of each financial year of a list of the projects yet to be defined in the IMP and, for those covered by the aid schemes, three months after the end of each financial year, a list of the projects financed under the IMP, - the monitoring in financial and physical terms of the implementation of the financial plan, on the basis of a standardized format for the main body of the information designed to facilitate computer processing by Community, national or regional authorities. This monitoring system shall pay due regard to the internal appraisal, evaluation and monitoring rules of each Community structural Fund and each national or prefectural source of financing, bearing in mind the need for simplification and harmonization. The monitoring system shall, amongst other things, contribute to the process of evaluating the economic and social impact of the IMP. Article 13 At the end of each quarter, each monitoring official shall make sure that the financial statements showing the position as regards implementation of his subprogramme in Central and Eastern Greece in terms of commitments and payments are recorded by the monitoring system. This information shall be available to the Monitoring Committee from its secretariat. The regional secretaries-general for Central and Eastern Greece shall coordinate these activities. Observing the same timetable, the Commission shall inform the secretariat of the Monitoring Committee of any direct payments made by the Community to final beneficiaries in respect of measures forming part of the IMP where the financing arrangements in force provide for such payments. Article 14 At the end of each half-year, the monitoring official shall prepare for the Monitoring Committee a report on the state of implementation in Central and Eastern Greece of the subprogramme for which he is responsible, indicating public expenditure, total expenditure and physical indicators, and specifying for each measure the changes as compared with forecasts for the IMP. The report shall make particular reference to measures in respect of which the level of total expenditure in two successive half-yearly reports is 50 % lower than that given in the schedule for the IMP, averaged over the year. Article 15 On the basis of the aforementioned information in particular, the appraisal official on the Monitoring Committee shall submit an annual report to it not later than 31 March of the year following the year in question. Before starting the report, he shall seek the opinion of the chairman of the Monitoring Committee. The annual report shall discuss: (a) the progress made towards attaining the socio-economic objectives laid down in the Central and Eastern Greece IMP on the basis of an assessment of the state of implementation and economic impact; (b) the initiatives needed to secure closer compliance with the Central and Eastern Greece IMP as approved, notably as regards the progress made in implementing it, its socio-economic objectives and its integrated nature; (c) any changes needed in the definition of the measures to be carried out as described in Annex I to the Central and Eastern Greece IMP in order to promote attainment of the latter's socio-economic objectives; (d) any changes in the organization and functioning of the various authorities involved which would help to streamline decision-making. The annual report shall be confidential. It shall be made available to the permanent members of the Monitoring Committee only. At a subsequent meeting, and before the prefects and regional secretaries-general decide on the operations falling within their field of competence, the Monitoring Committee shall discuss the operational proposals contained in the annual report, giving its views also on the soundness of the quantitative data and estimates. Where the proposed operations fall within the field of competence of other authorities, the Monitoring Committee shall, under the authority of its chairman, transmit its conclusions to the parties not later than one month following its meeting. Throughout each year, the monitoring officials shall keep a watch on the implementation of the administrative and legislative measures necessary for the smooth functioning of the programme. Article 16 As regards the specific action programme for Central and Eastern Greece financed under Article 12 (1) of Regulation (EEC) No 2088/85, the Greek authorities shall transmit to the Commission before 1 July each year the information provided for in Commission Decision 85/22/EEC (1) which concerns operations to improve rural infrastructure, irrigation schemes and forestry measures carried out during the preceding calendar year, and subsequent to the expiry of Council Regulation (EEC) No 1975/82 (2) the information provided for in Commission Decision 83/387/EEC (3). TITLE V Information to be supplied in support of Community grant applications Article 17 Payment claims shall be submitted in accordance with the rules of each Fund. Any changes that have to be made to existing forms in order to take account of Community financing over and above the ceilings laid down in the provisions governing the Funds shall be notified to the Greek authorities by the Commission before 31 March 1988. Thereafter, any other changes necessary shall be notified in good time. As regards payments under the special budget heading referred to in Article 11 (2) of Regulation (EEC) No 2088/85, the Commission shall communicate the forms to be submitted for payment claims to the Hellenic Republic before 31 March 1988. Thereafter, any other form necessary shall be notified in good time. As regards the specific action programme for Central and Eastern Greece financed by the EAGGF Guidance Section under Article 12 (1) of Regulation (EEC) No 2088/85, the Greek authorities shall comply with the procedures laid down in Commission Decision 83/644/EEC (4), and for the purpose of applying Council Regulation (EEC) No 2966/83 (5). TITLE VI Compliance with Community policies Article 18 The Greek authorities shall submit to the Commission for agreement beforehand all productive investment projects with a total cost exceeding 15 million ECU in respect of which Community financing is proposed, together with the feasibility and profitability studies normally required for such projects by the European Regional Development Fund (ERDF). The Commission reserves the right to introduce for all programmes financed by the Community notification or information procedures for other categories of productive investment projects in respect of which Community assistance is proposed. In the case of all intrastructure investment projects costing more than 15 million ECU, the Greek authorities shall also transmit to the Commission for its agreement a socio-economic cost-benefit analysis. Industrial and infrastructure projects costing more than 15 million ECU shall be examined by the Monitoring Committee in the light of the findings of the studies referred to above. Article 19 Within the framework of the reporting procedures provided for in Article 14 of this contract, the monitoring officials for the relevant subprogrammes shall each year submit a land-use return in respect of those irrigation areas in which irrigation work has already been carried out. These returns, which shall be drawn up on the basis of information obtained from the bodies responsible for managing the irrigation work (Land Improvement Agency or other body), shall be placed before the Monitoring Committee, accompanied by an assessment in accordance with points II.1.8, second paragraph, and II.2.6 of the Central and Eastern Greece IMP. At the end of the programme's third, fifth and seventh years, the Monitoring Committee shall undertake a comprehensive review of achievements and production guidelines in the irrigation areas and deliver an opinion in accordance with points II.1.8, second paragraph, and II.2.6 of the Central and Eastern Greece IMP. The final paragraph of Chapter II.1.8 of the Central and Eastern Greece IMP shall be applied if necessary in the light of the abovementioned Monitoring Committee opinion. Article 20 In the case of the Acheloos complex, the national authorities shall carry out a prior assessment in accordance with the provisions of Council Directive 85/337/EEC (1). The results of this assessment shall be communicated to the Commission, which shall then have two months in which to inform the Greek authorities of any measures to be taken in order that this project may qualify for Community financing. Any additional costs associated with such measures shall be eligible for funding under this IMP, including by recourse to the hitherto unallocated portion of the Community contribution towards the Greek IMPs. Article 21 The Greek authorities also agree to present to the Commission at the end of each half-year grouped references to the invitations to tender published in the Official Journal of the European Communities and a report on the award procedures designed to show that Council Directive 77/62/EEC (2), Commission Decision 80/797/EEC (3) and Council Directive 71/305/EEC (4) have been complied with. Article 22 The Greek authorities shall take the necessary steps to publicize the granting of Community assistance as widely as possible. In the case of individual projects costing more than 500 000 ECU, permanent signboards shall be erected at the sites of the said projects. Article 23 No one project may enjoy both Community assistance under this IMP and any other form of Community assistance. TITLE VII Recipients of payments made by the Commission Article 24 Community grants made under the Central and Eastern Greece IMP shall be paid into the account(s) designated by the Greek authorities, with the exception of certain direct payments made by the EAGGF Guidance Section and the European Social Fund (ESF). TITLE VIII Conditions governing the adoption of agreements supplementary to the contract Article 25 Substantial changes to the Central and Eastern Greece IMP, which must be referred to the Advisory Committee on IMPs in the manner provided for in Article 7 of Regulation (EEC) No 2088/85, shall be the subject of agreements supplementary to this contract. TITLE IX Final provision Article 26 Any dispute between the Parties as to the interpretation of this contract which cannot be settled amicably shall be referred to the Court of Justice of the European Communities. Done at Piraeus, 11 December 1987. For the Commission G. VARFIS Member of the Commission For the Hellenic Republic P. ROUMELIOTIS Minister for the National Economy (1) OJ No L 13, 16. 1. 1985, p. 20. (2) OJ No L 214, 22. 7. 1982, p. 1. (3) OJ No L 222, 13. 8. 1983, p. 43. (4) OJ No L 359, 22. 12. 1983, p. 12. (5) OJ No L 293, 25. 10. 1983, p. 1. (1) OJ No L 175, 5. 7. 1985, p. 40. (2) OJ No L 13, 15. 1. 1977, p. 1. (3) OJ No L 234, 5. 9. 1980, p. 33. (4) OJ No L 185, 16. 8. 1971, p. 5. ANNEX I Composition of the Monitoring Committee 1.2 // // Number of persons // Chairman: // // - The Secretary-General for Thessaly // 1 // Permanent secretary: // // - Regional department in Thessaly of the Ministry of the National Economy // 1 // Permanent members: // // - The Secretary-General for Central Greece // 1 // - A representative of the local Union of Municipalities // 1 // - A representative of the Chambers of Commerce // 1 // - A representative of the Chambers of Small Industry // 1 // - A representative of the Union of Agricultural Cooperatives // 1 // - The official responsible for monitoring each subprogramme in the Central and Eastern Greece IMP // 5 // - The appraisal official // 1 // - A maximum of three persons appointed by the Greek authorities // 3 // - A maximum of three Commission representatives // 3 // - A representative of the European Investment Bank // 1 // Total: // 20 The prefects of the nine prefectures in Central and Eastern Greece shall attend those meetings at which changes in the IMP or proposals for its second phase are to be adopted and any other meetings to which they may be invited by the Chairman. ANNEX II Financial forecasts - Central and Eastern Greece (in thousand ECU) 1.2,5.6,9 // // // // Source // Commitments // Payments // // // // // // 1.2.3.4.5.6.7.8.9 // // 1987 // 1988 // 1989 to 1993 // Total // 1987 // 1988 // 1989 onwards // Total // // // // // // // // // // ERDF // 9 347,96 // 25 769,93 // 124 716,68 // 159 834,57 // 7 478,37 // 22 485,53 // 129 870,67 // 159 834,57 // EAGGF // // // // // // // // // - indirect operations // - // 11 316,27 // 46 918,23 // 58 234,50 // - // 11 316,27 // 46 918,23 // 58 234,50 // Article 355 // 139,33 // - // - // 139,33 // - // 139,33 // - // 139,33 // Fisheries // - // - // 560,00 // 560,00 // - // - // 560,00 // 560,00 // ESF // 969,50 // 1 683,61 // 7 610,06 // 10 263,17 // 484,75 // 1 132,66 // 8 645,76 // 10 263,17 // Article 551 // 8 384,98 // 14 270,88 // 63 852,46 // 86 508,32 // 4 192,48 // 7 787,62 // 74 528,22 // 86 508,32 // // // // // // // // // // Total // 18 841,77 // 53 040,69 // 243 657,43 // 315 539,89 // 12 155,60 // 42 861,41 // 260 522,88 // 315 539,89 // // // // // // // // //560,00 560,00 _ _ 560,00 560,00 ESF 969,50 1 683,61 7 610,06 10 263,17 484,75 1 132,66 8 645,76 10 263,17 ARTICLE 551 8 384,98 14 270,88 63 852,46 86 508,32 4 192,48 7 787,62 74 528,22 86 508,32 // // // // // // // // // TOTAL 18 841,77 53 040,69 243 657,43 315 539,89 12 155,60 42 861,41 260 522,88 315 539,89 // // // // // // // // //